G-antt, P. J.
This is a proceeding’ in equity by the heirs at law of Mrs. Margarite Turner against Thomas Turner, her surviving husband, and John Bird, for the recovery of a certain dwelling house in the city of St. Louis.
The petition recites that Mrs. Turner died June 5, 1889, leaving plaintiffs as her sole heirs at law, that prior to her death, and in the year 1889, she had received from the Ancient Order of United Workmen, $1,500, the proceeds of a benefit certificate, of which she was the beneficiary, upon the life of her brother, John Green; that Thomas Turner was the husband of said Margarite Turner, and was prior to June 5, 1889, the owner of the two lots in the city of St. Louis described in the petition; that a short time after said Margarite Turner received said $1,500 she delivered the same for safe keeping to defendant Thomas Turner, who thereafter, with the consent and under the direction of said Margarite, invested the same for and in her behalf, in the erection of a dwelling house upon one of said lots, therein before described; that all of said $1,500 entered into and was expended by said Turner in the erection of said dwelling and no other money was used therein, save $200 contributed thereto by said Thomas Turner.
They allege further, that said $1,500 was the separate property of said Margarite, and prior to her death had never been reduced to possession by her said husband; that, at the time of the erection of said house, it was understood and agreed between said Margarite Turner and defendant Thomas Turner that said dwell*31ing house should be and was the property of said Margante, although title thereto seemed and was permitted to remain in said Thomas by reason of his ownership of th^ lot upon which it was erected.
Plaintiffs then allege, that, upon her death, the title to said house vested in them as heirs at law and tenants in common. They then charge that, on the tenth of June, 1889, said Thomas to defraud them conveyed said lot to defendant John Bird, and charged notice of the fraud upon said Bird.
They ask that Bird’s deed be set aside; that they be declared owners of said property; that said Thomas be declared a trustee for plaintiffs, and as such be ordered to sell the said lot, or so much as is necessary, to pay plaintiffs $1,500 and their costs.
Defendants demurred to this petition: First, Because it did not state facts sufficient to constitute a cause of action, and second, that there is a defect of parties plaintiff in this, that under the averment of said amended petition the administrator of the estate of Margante Turner deceased should bring the action, and the plaintiffs have no right to bring said suit, it being averred in said amended petition that the dwelling house referred to (separate from the lot on which the same stands) belonged to Margante Turner,' deceased, and therefore necessarily was personal property which passed to the administrator of said estate. Third. Because, according to the averments of said amended petition, plaintiffs have no remedy in a court of equity. Fourth. Because none of the plaintiffs are necessary parties to a complete determination of this action.
The circuit court sustained a demurrer, and, the plaintiffs electing to stand on their petition, final judgment was rendered, and they appealed to the St. Louis court of appeals. That court certified the case to this court, because plaintiffs impeached the title of the *32defendant Bird to the lot in question, and also defendant Turner to said property. Baier v. Berberich, 77 Mo. 413.
I. Plaintiffs.necessarily assume that the house, under the allegations of their petition, is real estate, because if it is personal property, and the object of their action is merely to charge the house and lot, upon which it stands, with a debt due from Thomas Turner to his deceased wife, their mother, then the right of action is in her executor or administrator.
A dwelling house is prima facie a part of the realty on which it stands, and the word house embraces the land on which it is built. McMillan v. Solomon, 42 Ala. 358; Com. Council of Richmond v. State, 5 Ind. 334; Doe v. Collins, 2 Term Rep. 498; King v. Railroad, 29. L. J. Ch. 462; Workman v. Ins. Co., 2 La. 507; 22 Am. Dec. 141.
But in their petition the plaintiffs expressly negative any such presumption in this case. They aver that the lot was the property of the husband, and remained so till he conveyed it to Bird. They assert no title whatever to the lot itself, but claim the house alone. Now while improvements put upon land ordinarily become a part of the realty, there is no inexorable rule of law that will prevent the owner from giving a license to another to place a building on his land and" agreeing that it shall not thereby become the landowner’s prop-,, erty, or a part of the land. This is thoroughly well settled in this state.
In Lowenberg v. Bernd, 47 Mo. 297, Judge Bliss. said: ''“When one builds a house or fence, or places any other erection upon the land of another with his. permission, with the intention that it be held as the. property of the builder, it continues personal property, and the owner may remove it when the license is withdrawn.” Hines v. Ament, 43 Mo. 298; Matson v. *33Calhoun, 44 Mo. 368; 1 Washburn on Real Property [2 Ed.] p. 542; Russell v. Richards, 10 Me. 429; Ashmun v. Williams, 8 Pick. 402; Priestley v. Johnson, 67 Mo. 632; Hunt v. Railroad, 76 Mo. 115; Nieswanger v. Squier, 73 Mo. 192.
The law would estop the owner of the land from claiming the house under such circumstances. No less would it estop the husband in this case from claiming the house, if, as is alleged in the petition, he built it with his wife’s money under an agreement with her that it should remain her property, but he would not be estopped from denying that it was real estate. The house was personal property, and as such passed upon her death to her personal representatives, and not to plaintiffs who are her heirs. It follows that the second and fourth grounds of demurrer were both well taken.
As the administrator is not a party plaintiff, there is a defect of parties plaintiff, and on the other hand neither of plaintiffs are necessary or proper parties. That Mrs. Turner’s administrator or executor may in an appropriate proceeding obtain relief in an equitable proceeding against the defendants, if the facts are as they state, we doubt not, but the heirs cannot maintain this action.
If the action is brought again by the administrator or executor, it seems clear that the facts alleged in this petition do not create a resulting trust in the lot. If it should turn out that Thomas Turner simply invested his wife’s money in improving his own property, then she became his creditor to that extent and could have maintained an action in equity against him to recover it, and, if he had no other property, the court would doubtless subject this lot to her debt; but neither she nor her heirs can assert a title to his lot because he used her money in building the house.
*34Of course nothing here said is intended to prejudice the rights of the defendants, or either of them, to assert their defense when a proper action is brought.
The judgment is affirmed.
All concur.